Title: To Thomas Jefferson from Albert Gallatin, 10 September 1808
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Treasury Department Septer. 10th 1808
                  
                  I have the honor to enclose a letter from Mr. Soderstrom contesting the construction put on that part of the embargo laws which relate to foreign vessels, together with sundry legal opinions in support of his construction.
                  Considering that an acquiescense in that opinion would defeat the intention of the Legislature, I laid the papers before the Attorney General whose opinion, which coincides with that heretofore adopted by Government, is also enclosed. And having had an opportunity to take that of the district attorney of Pennsylvania, it is also transmitted.
                  I have informed Mr. Soderstrom of the steps which have been taken, & that your decision would be communicated to him, as soon as it should have been ascertained. 
                  I have the honor to be with the highest respect Sir Your most obedt. Servt.
                  
                     Albert Gallatin 
                     
                  
               